Name: Council Regulation (EEC) No 836/90 of 29 March 1990 amending Regulation (EEC) No 987/68 laying down general rules for granting aid for skimmed milk processed into casein or caseinates
 Type: Regulation
 Subject Matter: economic policy;  processed agricultural produce
 Date Published: nan

 31 . 3. 90 Official Journal of the European Communities No L 86/53 COUNCIL REGULATION (EEC) No 836/90 of 29 March 1990 amending Regulation (EEC) No 987/68 laying down general rules for granting aid for skimmed milk processed into casein or caseinates THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 3879/89 (2), and in particular Article 1 1 (2) thereof, Having regard to the proposal from the Commission, Whereas Article 2 (4) of Regulation (EEC) No 987/68 (3), as last amended by Regulation (EEC) No 3895/89 (4), provides that the granting of aid may be restricted to casein and caseinates for specific uses where the market situation so dictates ; whereas that measure is applicable until 31 March 1990 and a decision to extend it or not must be taken on the basis of a report from the Commis ­ sion ; Whereas an analysis of the way that restrictive measure operates has revealed certain difficulties arising from its implementation and confirmed the need to pursue a restrictive policy as regards the utilization of casein and caseinates ; whereas that objective should be achieved by general rules on the utilization of casein and caseinates in the manufacture of certain milk products ; whereas, in order to avoid disturbance of the market pending the entry into force of such rules, the measure provided for in Article 2 (4) of Regulation (EEC) No 987/68 should continue to apply, HAS ADOPTED THIS REGULATION : Article 1 Article 2 (4) of Regulation (EEC) No 987/68 is hereby amended as follows :  the third subparagraph is replaced by the following : This measure shall apply until 31 May 1990.';  the fourth subparagraph is deleted. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 April 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 29 March 1990 . For the Council The President M. O'KENNEDY (') OJ No L 148, 28 . 6. 1 968, p. 13 . 0 OJ No L 378 , 27. 12. 1989, p. 1 . (3) OJ No L 169, 18 . 7. 1968 , p. 6 . (4) OJ No L 378 , 27. 12 . 1989, p. 24 .